       Case 1:19-mj-01037-DLC Document 4-1 Filed 04/24/19 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

 IN THE MATTER OF THE APPLICATION OF )
 THE UNITED STATES OF AMERICA FOR A )
 CRIMINAL COMPLAINT                  ) 19-mj-1037-DLC
                                     )
                                       FILED UNDER SEAL




                          AFFIDAVIT OF JOHN RUNYAN

                                      INTRODUCTION

        I, John Runyan, a Special Agent with the Drug Enforcement Administration (DEA),

being duly sworn, state as follows:

  1.    I am a Special Agent with the DEA assigned to Massachusetts. As a Special

  Agent, I am an investigative or law enforcement officer of the United States, within the

  meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law

  to conduct investigations of and to make arrests for offenses enumerated in Title 18,

  United States Code, Section 2516.

  2.    Background. I have been a Special Agent with the DEA since February of 2015.

  I am assigned to the New Bedford, Massachusetts Resident Office of the New England

  Field Division. During my employment with the DEA, I have participated in numerous

  investigations relating to the distribution of controlled substances, including heroin,

  cocaine, marijuana, illegal prescription drugs and other substances in violation of the

  federal anti-drug laws. I have participated in investigations in different capacities,

  including monitoring wiretapped conversations, conducting physical surveillance,

  executing search and arrest warrants, and employing other investigative methods.

  Those investigations have resulted in arrests and convictions for violations of the drug
                                           1
     Case 1:19-mj-01037-DLC Document 4-1 Filed 04/24/19 Page 2 of 8



laws, the seizure of drugs and firearms, and the forfeiture of money and property. I

have received training in the field of narcotics enforcement, investigations, and

apprehension of narcotics offenders from the DEA Basic Training Academy in

Quantico, Virginia. Through my training and experience, I am familiar with the habits,

methods, routines, practices, and procedures commonly employed by persons engaged

in the trafficking of illegal drugs. Among other things, I am familiar with the typical

price, packaging, and method of sale of narcotics in various parts of the United States,

including Massachusetts.

3.    Knowledge of how drug traffickers use cell phones. Based on my training and

experience, I am also aware that drug traffickers commonly use cellular telephones to

communicate about and further their drug trafficking activities, but that they are aware

that law enforcement uses electronic surveillance.       Thus, they frequently change

cellular telephone numbers, use multiple cellular phones at the same time, and use

prepaid cellular phones (where the subscriber of the phone is not required to provide

personal identifying information), all in an effort to thwart investigations. I am also

aware that for the same reason, drug traffickers often speak in vague, guarded, or coded

language when discussing their illegal business on cellular telephones, and often use

text messages in lieu of phone calls to avoid speaking over the telephone.

4.    Basis of knowledge. I am the case agent in the investigation of a heroin, fentanyl,

and cocaine trafficking organization operating in the Southeast Massachusetts area led

by Manuel PINA-AGEE. During my work on this investigation, I have reviewed reports

prepared by agents and discussed this case and related cases with fellow agents and with

state and local law enforcement officers who have relevant knowledge. I submit this



                                           2
     Case 1:19-mj-01037-DLC Document 4-1 Filed 04/24/19 Page 3 of 8



affidavit based upon my personal knowledge derived from my participation in this

investigation and information that I have received from a variety of other sources,

including law enforcement officers and agents, confidential sources, public records,

bank records, telephone toll records, and pen register and trap and trace information.

Since this affidavit is being submitted for the limited purpose of seeking authorization

for the interception of wire and electronic communications, I have not set forth every

fact learned during the investigation.

5.    Complaint. This affidavit is submitted in support of an application for a criminal

complaint and arrest warrant charging Casey ANDRADE with possessing fentanyl with

intent to distribute on April 12, 2019, in violation of 21 United States Code, Section

841(a)(1).

6.    From March 27, 2019 to the present, investigators intercepted wire and electronic

communications occurring over 774-540-5482, bearing International Mobile Subscriber

Identity (IMSI) number 310260343413037, which is a T-Mobile, USA cellular

telephone used by Manuel PINA-AGEE, and subscribed to Philip Dooley, 24 Elmwood

St., Wareham, MA and activated on December 27, 2016 (“TT #1”). The interceptions

were conducted pursuant to orders issued by United States District Court Judge William

G. Young.      During intercepted communications, PINA-AGEE had drug-related

conversations with Casey Andrade, his girlfriend, and other persons both known and

unknown to investigators. All reported times and drug quantities are approximate.

The intercepted calls included many calls per day of PINA-AGEE agreeing to meet

various known and unknown people during the course of the day, typically meeting for

only a few minutes somewhere in Wareham.



                                          3
     Case 1:19-mj-01037-DLC Document 4-1 Filed 04/24/19 Page 4 of 8



7.    Casey Andrade. Investigators intercepted numerous calls between PINA-AGEE

(using TT #1) and Casey Andrade and his girlfriend using 508-441-2438 and 508-441-

0015. A series of interceptions on April 12, 2019 led to the seizure of 10 grams of

suspected fentanyl that PINA-AGEE delivered to Andrade.

8.    On April 12, 2019, investigators intercepted calls between TT #1 (PINA-

AGEE) and 508-441-2438 (Andrade) and 508-441-0015 (Andrade and his

girlfriend) that led to the seizure of 10 grams of suspected fentanyl. In particular,

at 9:57 am (Call 8308), PINA-AGEE called Andrade, who said he had “to take care of

little man” (meaning his infant son) and then he would “hit you up shortly.” At 10:09

am (Call 8316), Andrade’s girlfriend texted, “Casey said same tools as other day or

double.” I believe Andrade’s girlfriend meant the same kind and amount of drugs as

yesterday, or twice as much. At 11:54 am, surveillance footage showed a silver pick-

up truck depart 55 Washburn Street in New Bedford. At 11:55 am, investigators

established surveillance outside of Andrade and Andrade’s girlfriend’s residence in New

Bedford. At 11:58 am (Call 8358), Andrade asked if PINA-AGEE wanted to go to

“Eblens, I’m on my way there. I was gonna go grab little man a hoodie.” PINA-

AGEE said “sure.” Eblens is a clothing store in Fairhaven. At 12:00 pm, investigators

observed a blue Chevrolet Equinox drive from New Bedford to Elbens, where Andrade,

his girlfriend, and a child and all got out of the car. At the same time, investigators

observed a silver Dodge Dakota pick-up truck traveling east on Route 195 with a black

male passenger matching the description of PINA-AGEE. At 12:07 pm, investigators

observed Andrade walk to PINA-AGEE’s silver Dodge Dakota and enter the rear seat.

At 12:10 pm, Andrade exited the truck and entered Eblens. At 12:18 pm, investigators



                                         4
     Case 1:19-mj-01037-DLC Document 4-1 Filed 04/24/19 Page 5 of 8



approached Andrade’s girlfriend at her vehicle, and she reported Andrade was inside

with drugs. At 12:20 pm, investigators entered Eblens, approached Andrade, and

escorted him outside, where they seized from him Exhibit 27, which consisted of four

knotted baggies that contained what appeared to be ten grams of fentanyl.

9.    After the seizure, Andrade told investigators he got the fentanyl from “Manny,”

and that he started buying from him three weeks ago. He said he typically buys ten

grams of fentanyl every two to four days, and that he uses five and sells five to support

his addiction. Andrade stated that Manny charges $400 for ten grams of fentanyl, and

also sells a half-ball of cocaine (1.75 grams) for $100. Andrade said he was introduced

to Manny by Jessica Tavaras, and that Andrade’s girlfriend has known her a long time.

This was corroborated in earlier intercepted calls (see below, on March 30 at 2:11 pm

(Call 5185), Tavares texted PINA-AGEE, “Hey this is casey and [Andrade’s girlfriend]

5084410015 shes in ya area rn.” I know that PINA-AGEE and Andrade and his

girlfriend live less than a half mile from one another in New Bedford.).    Andrade said

that the first time he met Manny and several times since then, the transactions took place

inside a house in determined to be 2 Nickerson Street, Wareham.


10. Investigators intercepted additional calls between PINA-AGEE and Andrade and

Andrade’s girlfriend both before and after the seizure. For example, on April 10,

2019, beginning at 12:19 pm (Call 7775), TT #1 had a series of calls with Andrade

and Andrade’s girlfriend, followed by a meeting in New Bedford. In particular,

PINA-AGEE told Andrade to call him when Andrade came to Wareham. Andrade

asked if PINA-AGEE had “my lady’s number” and said he would send it to PINA-

AGEE. At 12:20, he texted the number 508-441-0015. PINA-AGEE then called the


                                          5
  Case 1:19-mj-01037-DLC Document 4-1 Filed 04/24/19 Page 6 of 8



number and asked Andrade’s girlfriend if she talked to “him,” meaning Andrade.

PINA-AGEE told her to call when she heads to Wareham. She texted at 1:37 pm that

she was going home to take a nap with her son. PINA-AGEE was going to come to

her house, and she asked for an “eta” at 2:56 pm. PINA-AGEE replied “30 min.”

At 3:29 pm (Call 7802), PINA-AGEE called and said he was downstairs and coming

up.

11. On April 14, 2019 at 2:22 pm (Call 8859), TT #1 received a call from 508-441-

0015 and PINA-AGEE and Casey Andrade agreed to meet in Wareham. At 2:48 pm

(Call 8869), Andrade texted from 508-441-2438 “Here Greyfield Condos.             You

hanging with that girl today.” Based on later intercepted communications, PINA-

AGEE and Andrade met at the Marriott just before 3:00 pm.

12. On April 16, 2019 at 10:36 pm (Call 9297), TT #1 called 508-441-2438 and Casey

Andrade said, “Just got home from work and I got that for you.” PINA-AGEE asked

if he was down the street and Andrade said yes and asked, “Is shorty around?” Early,

early shorty if you can.” PINA-AGEE said, “Alright, say less.” At 11:03 pm (Call

9300), Andrade texted, “Should I leave.” At 11:27 (Call 9310), PINA-AGEE called

and asked, “you said you are all set, huh?” Andrade said, “Yeah, I am close. Should

I walk?” PINA-AGEE said, “I am not in the place I usually am.” Andrade said, “I got

damn near most of it, I am almost cleaned up.” PINA-AGEE asked, “What, are you

close to seven? Andrade said, “It was five and a half.” PINA-AGEE said it was six,

“680 is where you are at bro, 580 is what you are at.” Andrade said he was at his crib,

his lady was asleep, and he had close to 4. Based on Andrade’s statement that PINA-

AGEE charges $400 for ten grams of fentanyl, I believe these calls reflect Andrade owed


                                         6
  Case 1:19-mj-01037-DLC Document 4-1 Filed 04/24/19 Page 7 of 8



PINA-AGEE $580 for more than ten grams of fentanyl and that Andrade had $400 in

partial payment and wanted to obtain additional fentanyl. PINA-AGEE said, “So you

are not even close to being straight and you are asking for something? What you are

doing is lying, you getting what the fuck you want and not doing what the fuck you say

you are going to do, and then you continue to do shit for you. What you are doing is

getting nice and fucked up and not taking care of your shit, that is what you are doing.”

PINA-AGEE then confirmed that Andrade had four and told him to walk to the store.

At 11:44 pm (Call 9312), PINA-AGEE called and asked, “Where you at.” Andrade

replied, “I see you.”

13. On April 17, 2019, beginning at 9:14 am (Calls 9321-9325, 9327, 9348, 9364,

9366, 9377, 9384, 9399, 9304, 9406, 9408, 9410, 9411, 9430, 9432, 9433, 9475, 9487,

9642), TT #1 had a series of calls with 508-441-2438 (Casey Andrade) and 508-441-

0015 (Andrade’s girlfriend) regarding the payment of drug proceeds to PINA-AGEE

and Andrade’s attempt to obtain more drugs. In particular, Andrade’s girlfriend texted

to ask if PINA-AGEE was “up,” and when he said “yup,” she replied, “K im going to

bank of America then can you come to crib.” At 10:40 am, Andrade’s girlfriend said

she went to the back and “just seeing if you wanted to swing through or whatever and

grab that.” PINA-AGEE said he would when he got his truck back and Andrade’s

girlfriend mentioned something about yesterday and “the halfer.” Later, Andrade’s

girlfriend told PINA-AGEE to see him at work at a restaurant in South Dartmouth

because “he (Andrade) will have the money.” At 2:15 pm, PINA-AGEE texted that he

had “no ride.” At 4:01 pm, PINA-AGEE said he was two blocks away and could walk

over. Andrade’s girlfriend said she would go get the dough but later changed her mind



                                          7
     Case 1:19-mj-01037-DLC Document 4-1 Filed 04/24/19 Page 8 of 8



  because her “landlord is next door just go to casey then I don’t gotta leave with baby all

  sick.” At 6:25 pm, PINA-AGEE complained that they were “playing” with him

  because Casey doesn’t have the money. Andrade’s girlfriend said he was going to cash

  his work check and that they were in the red “when we seen you at Eblens.” PINA-

  AGEE said “you all are at 220.” At 9:18 pm (Call 9642), PINA-AGEE called Andrade

  and said he was mad at how things went down. Andrade said he will cash his check

  tomorrow morning, meet up, pay him and get some also.




       Sworn to under the pains and penalties of perjury,




                                             John Runyan
                                             Special Agent
                                             Drug Enforcement Administration


Sworn and subscribed to before me this      day of April, 2019, in Boston, Massachusetts.



                                     HONORABLE DONALD L. CABELL
                                     UNITED STATES MAGISTRATE JUDGE
                                     DISTRICT OF MASSACHUSETTS




                                            8
